DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Amendment
The amendment filed 01/19/2021 has been entered. Claims 3-4 are canceled and claims 1-2 and 5-36 remain pending and are the claimed addressed below. 

Claim Interpretation
Claims 1-2 and 5-36 are directed towards an apparatus (i.e., liquid membrane conveying apparatus). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 09/23/2020 Office action are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7 and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over FUNAOKA (US 2014/0077405; of record) in view of KORELTZ et al. (US 8,114,478; of record).
As to claim 1: FUNAOKA discloses a device for manufacturing a film, the device comprising a movement mechanism ([0019]; [0068]) reading on the claimed liquid membrane conveying apparatus for preparing a porous membrane. FUNAOKA further discloses a tenter (movement mechanism) for conveying the film precursor by being driven by a motor in a state of securing, by fixing both edge parts of the film precursor and mechanically constraining both widthwise edges of the film precursor, where the tenter holds both edge parts of the film by grips ([0068]). Moreover, FUNAOKA discloses a pair of rails extending from the liquid seal tank to the upper part of the main drying chamber ([0069]), where tenter clips are provided so as to engage with a chain and are configured so as to be moved upwards along a rail by the chain being driven by the motor ([0068]). Thus, FUNAOKA reads on the claimed transmission unit and a carrier unit, wherein the carrier unit conveys a liquid membrane into a gelling solution by the entrainment of the transmission unit, the carrier unit comprises at least one first carrier and at least one second carrier, the first carrier and the second carrier respectively contact with opposite edges of the liquid membrane along a conveying direction of the liquid membrane.

However, KORELTZ teaches a method of making a dual-sided membrane sheet (abstract). KORETLZ further teaches the dual-sided membrane sheet 10 including two opposing outer surfaces 12, 14 that extend along a length L and define the thickness T of the sheet 10; and two opposing edges 16, 18 extending along the length L of the sheet 10 and defining the width W of the sheet (column 2, lines 30-36). Moreover, KORELTZ teaches advancing the membrane sheet 10 along the production pathway (column 7, lines 4-5), where the sheet is engaged along both edge sections and at no other location along the sheet, i.e., engagement solely upon the edge sections of the sheet, (i.e., a portion between the opposite edges of the liquid membrane is not in contact with the carrier unit) (column 7, lines 13-17). KORELTZ states that the step of engaging the sheet 10 preferably comprises applying a compressive force (i.e., contact force) to the edge sections of the sheet 10 (i.e., the liquid membrane is kept on the carrier unit only by a contact force generated between the opposite edges of the liquid membrane and the carrier unit), such as by way of a releasable clamping device, vacuum gripping device, belt, roller or similar means (column 7, lines 18-21). FIG. 4 of KORELTZ’s disclosure illustrates the edges section of the sheet being engaged by a set or multiple sets of opposing rollers (column 7, lines 21-23; FIG. 4). 
It would have been prima obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the advancing of the membrane sheet along the production pathway such that the sheet is engaged along both edge sections and at no other location along the 
		As to claim 2: FUNAOKA and KORELTZ remain as applied above. FUNAOKA discloses the claimed first carrier contacting the liquid membrane and the second carrier contacting the liquid membrane (see the rejection of claim 1 above; [0068]), though, FUNAOKA, modified thus far, does not explicitly disclose the claimed range of area where the first carrier contacts with the liquid membrane accounts for 0.1% to 35.0% of the total area of the liquid membrane, and/or the area where the second carrier contacts with the liquid membrane accounts for 0.1% to 35.0% of the total area of the liquid membrane. 
		However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the necessary area of contact between the first and second carrier and the liquid membrane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to determine the necessary area of contact between the first and second carrier and the liquid membrane such that it is between 0.1% and 35% since the contact provides constraining means while being conveyed, where too little contact causes the liquid membrane to be loose and prevents it from being conveyed efficiently and too much contact causes the membrane to become rigid and potentially results in mechanical deficits. 
As to claim 5: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed surface of the carrier unit in contact with the liquid membrane is a planar surface, the planar surface comprises a smooth region and/or a rough region (Fig. 3a).
As to claim 7: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed surface of the carrier unit in contact with the liquid membrane is a non-planar surface (Fig. 3a).
As to claim 27: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed transmission unit comprises a transmission plate, the carrier unit is integrated with the 
As to claim 28: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed transmission unit comprises a driving wheel, a transmission chain and/or a transmission belt ([0068]; [0069]).
As to claim 29: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed transmission unit further comprises a supporting part, the supporting part comprises a supporting wheel, a roller or a gear ([0068]; [0069]; [0070]).
As to claim 30: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed carrier unit being located on chain link of the transmission chain ([0068]; [0069]; [0070]; Fig. 3a).
As to claim 31: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed carrier unit being integrated with the chain link of the transmission chain into a single piece or the carrier unit is fixedly attached to the chain link of the transmission chain ([0068]; [0069]; [0070]; Fig. 3a).
As to claim 32: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed chain link comprises a link plate, the carrier unit is integrated with the link plate into a single piece or the carrier unit is fixedly attached to the link plate ([0068]; [0069]; [0070]; Fig. 3a).
As to claim 33: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed carrier unit is integrated with the transmission belt into a single piece or the carrier unit is fixedly attached to the transmission belt ([0068]; [0069]; [0070]; Fig. 3a).
As to claim 34: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed surface of the first carrier in contact with the liquid membrane has an arbitrary point A, the surface of the second carrier in contact with the liquid membrane has an arbitrary point B, in a liquid 
As to claim 35: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed line connecting the point A with the point B perpendiculars to the conveying direction of the liquid membrane (see the rejection of claim 34 above). 
As to claim 36: FUNAOKA and KORELTZ remain as applied above and therefore reads on the claimed minimum distance between point A and point B is L, the maximum distance between point A and point B is L′, and the ratio between the minimum distance L and the maximum distance L′ is 1:1.2 (see the rejection of claim 34 above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FUNAOKA (US 2014/0077405; of record) in view of KORELTZ et al. (US 8,114,478; of record) and further in view of WENDLANDT et al. (US 2014/0120286; of record). FUNAOKA and KORELTZ teach the subject matter of claim 5 above under 35 USC 103. 
As to claim 6: FUNAOKA and KORELTZ remain as applied above. FUNAOKA is silent to the claimed roughness Ra of the rough region being greater than or equal to 100, preferably, the roughness Ra of the rough region being in a range from 100 to 1000. However, WENDLANDT teaches a fluoropolymer article/membrane have a high surface area (title; abstract). WENDLANDT further teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the average surface roughness of 3 micrometers in the fluoropolymer tape taught by WENDLANDT into the liquid membrane of FUNAOKA modified thus far, as doing so advantageously affects the porosity of the membrane ([0003]-[0004]), as recognized by WENDLANDT.  

Allowable Subject Matter
Claims 8-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record teaches the surface of the carrier unit being in contact with the liquid membrane member as discussed above, but fails to teach or reasonably suggest the surface comprising anti-slip structures and liquid storage structures as recited in claim 8. In regards to claims 9-26, these claims depend, either directly or indirectly, on claim 8 and therefore contain the same allowable subject matter.

Response to Arguments
Applicant’s arguments, filed 01/19/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a prior art reference of record, which now reads on the claims in view of the amendments made to the claims (see 
Applicant provided a preemptive argument against KORELTZ, stating that KORETLZ teaches applying a compressive force to the edge sections of the sheet such as by way of a clamping device, gripping device, belt, roller or etc. (see page 11 of the arguments/remarks filed 01/19/2021); and Applicant argues that KORLETZ fails to disclose the claim limitation “the liquid membrane is kept on the carrier unit only by a contact force generated between the opposite edges of the liquid membrane and the carrier unit”, as additional fastening components are not necessarily needed which simplifies the structure of the transmission unit and the entire conveying process. 
The Examiner did not find this argument to be persuasive. KORELTZ states that the step of engaging the sheet 10 preferably comprises applying a compressive force (i.e., contact force) to the edge sections of the sheet 10 (i.e., the liquid membrane is kept on the carrier unit only by a contact force generated between the opposite edges of the liquid membrane and the carrier unit), such as by way of a releasable clamping device, vacuum gripping device, belt, roller or similar means. Nothing in the claim language of claim 1 precludes a contact force between the opposite edges of the liquid membrane being generated from a compressive force as that taught by KORELTZ and used in the rejections above; nor does instant claim 1 preclude additional components being used to generate the contact force between the opposite edges of the liquid membrane and the carrier unit as asserted by Applicant. It is noted that the features upon which applicant relies (i.e., additional fastening components, such as clamping device, gripping device, belt, or roller not being needed in order to keep the liquid membrane sheet on the carrier unit only by a contact force generated between the opposite edges of the liquid membrane and the carrier unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748